Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 8, 2009, by and between Michael L. Levitz (“Executive”) and Analogic
Corporation (the “Company”).

WITNESSETH THAT:

WHEREAS, the Company is desirous of employing Executive in an executive capacity
on the terms and conditions, and for the consideration, hereinafter set forth,
and Executive is desirous of being employed by the Company on such terms and
conditions and for such consideration.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:

1. Effective Date. The “Effective Date” shall mean the date of this Agreement as
first above written.

2. Commencement and Nature of Employment. The period of Executive’s employment
(the “Employment Period”) will commence on or about July 6, 2009 (the “Start
Date”) and shall end when terminated pursuant to Section 6 of this Agreement.
Such employment shall be “at will” which means that it may be terminated by
either party at any time and for any reason.

3. Position and Duties.

(a) During the Employment Period, Executive shall (i) serve as the Vice
President, Chief Financial Officer and Treasurer of the Company, subject to
necessary approvals of the Company’s Board of Directors, (ii) report directly to
the Chief Executive Officer of the Company and, on its direction, to the Board
of Directors of the Company (the “Board”), and (iii) perform similar duties as
requested or appropriate for affiliates of the Company, including without
limitation any subsidiary (the “Affiliated Entities”).

(b) During the Employment Period, Executive shall devote full business time,
energies and talents to serving in the positions described in Section 3(a) and
shall perform those duties faithfully and efficiently.

4. Compensation. Subject to the terms of this Agreement, while Executive is
employed by the Company, the Company shall compensate him for his services as
follows:

(a) Base Salary. Beginning as of the Start Date, Executive shall receive an
annual base salary (“Annual Base Salary”) of $265,000, payable in bi-weekly



--------------------------------------------------------------------------------

installments or otherwise in accordance with the Company’s then-current payroll
policies.

(b) Annual Incentive Program. Executive shall be eligible to participate in the
Company’s FY2010 Annual Incentive Program (the “FY2010AIP”) with a target award
(the “Target AIP Award”) equal to forty five percent (45%) of Executive’s Annual
Base Salary.

(c) Long-Term Incentive Program. Executive shall be eligible to participate in
Analogic’s FY2010 Long Term Incentive Program (the “FY2010 LTIP”) with a target
award (the “Target LTIP Award”) equal to one hundred percent (100%) of the
Annual Base Salary.

(d) FY2010 AIP and FY2010 LTIP Approval and Participation. The FY2010 AIP and
FY2010 LTIP are subject to Compensation Committee approval, which approval is
expected in September 2009 as part of the Company’s annual compensation planning
process. Executive will participate in the FY2010 AIP and FY2010 LTIP according
to valuation methodologies and other terms and conditions as applicable to other
similarly situated executives of the Company (the “Other Executives”).

(e) Employee Benefits, Fringe Benefits and Perquisites. During the Employment
Period, the Executive shall receive four (4) weeks per year of vacation and be
provided with employee benefits and perquisites (i.e., the Company’s
Non-Qualified Deferred Compensation Plan) commensurate with those provided to
the Other Executives. Executive’s participation in such benefit programs and any
other equity, bonus or incentive program set forth or made reference to herein
shall be subject to the terms and conditions of such programs, as may be amended
from time to time by the Company.

(f) Expense Reimbursement. Subject to the requirements of Section 11(b) (In-Kind
Benefits and Reimbursements), during the Employment Period, the Company will
reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s then-current
reimbursement policies.

(g) Modification of Compensation Programs and Arrangements. Executive’s
compensation arrangements may be reviewed and adjusted by the Compensation
Committee of the Board (the “Compensation Committee”) pursuant to its normal
review policies. Nothing herein shall be construed as limiting the Company’s
ability from time to time to modify or terminate its compensation programs,
including those described herein, provided; however, the Company shall be
precluded from unilaterally reducing any vested benefits under such programs and
shall not materially alter or terminate the terms of any plan referenced herein
except in connection with changes applicable generally to the Other Executives.



--------------------------------------------------------------------------------

5. Other Compensation. As a further inducement to Executive’s willingness to
enter into this Agreement, the Company shall compensate Executive as follows:

(a) Inducement Option. The Company shall, as soon as administratively
practicable after the Start Date, grant the Executive an option (the “Inducement
Option”) to purchase 10,000 shares of the Company’s common stock (the “Common
Stock”). The Inducement Option shall (A) be a non-qualified stock option,
(B) have a seven (7) year term, and (C) vest ratably (in equal increments of
25% per annum) on the second, third, fourth and fifth anniversaries of the grant
date, subject to Executive’s continued employment with the Company through the
applicable vesting date. The Inducment Option shall be granted under and subject
to the terms of the Company’s 2007 Stock Option Plan.

(b) Inducement Restricted Stock Grant. The Company shall, as soon as
administratively practicable after the Start Date, grant Executive a restricted
stock grant (the “Restricted Stock Grant”) in the common stock of the Company.
The number of shares granted under the Restricted Stock Grant shall be equal to

(X) + (Z)

(AA)

where (X) is equal to 15,000 multiplied by the closing price of the common stock
of Hologic, Inc. on the Effective Date, (Z) is equal to $35,000, and (AA) is
equal to the closing price of the Company’s common stock on the Effective Date.
The Restricted Stock Grant shall vest ratably over 3 years beginning on the
first anniversary of the grant date, subject to Executive’s continued employment
with the Company through the applicable vesting date. The Restricted Stock Grant
shall be granted under and subject to the terms of the Company’s 2007 Restricted
Stock Plan.

(c) Indemnification. The Company shall indemnify Executive for any claims made
against him by any party unrelated to the Company during the one year period
ending on the first anniversary of the Effective Date in connection with a
breach (or allegation of a breach) of any non-competition agreement entered into
before the Effective Date and arising from his employment hereunder, up to a
maximum of $15,000, including associated costs and legal fees. If the
indemnification rights under this subsection (c) are exercised by Executive, the
Restricted Stock Grant shall be reduced on a dollar for dollar basis applying
such reduction against unvested shares granted (in equal proportions relative to
the remaining unvested shares) under clause (Z) in subsection (b) herein first
and using the dollar value of the underlying Company shares as of the Effective
Date for purposes of share value measurement. Notwithstanding the foregoing, the
application of this paragraph shall not result in any fractional shares held by
Executive and any value difference between a fractional share and the amounts
reimbursed hereunder shall be forfeited by Executive.



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 15(f) of this Agreement of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”). For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform the
essential functions of the Executive’s positions with the Company on a full-
time basis as a result of incapacity due to mental or physical illness, which
inability exists for 120 days during any rolling 12-month period, as determined
by a physician selected by the Company or its insurers.

(b) Cause. “Cause” means (a) any intentionally dishonest, illegal, or
insubordinate conduct which is materially injurious to Analogic or any of its
subsidiaries or which results in an improper substantial personal benefit,
(b) material breach of any provision of any employment, nondisclosure,
non-competition, or similar agreement or company policy to which the Executive
is a party or by which he is bound, (c) material nonperformance or gross
dereliction of duty, (d) conviction of or plea of guilty to a felony or any
crime involving moral turpitude.

(c) Date of Termination. “Date of Termination” means, (i) if the Executive’s
employment is terminated by the Company other than for death or Disability, the
date of receipt of the notice of termination or such later date specified in
such notice, as the case may be; and (ii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be. Notwithstanding any provision contained herein, the Executive’s Date of
Termination shall be the date of his “separation from service,” as that term is
defined in Section 409A of the Code and Treasury Regulation Section 1.409A-l(h).

7. Obligations of the Company upon Termination.

(a) Termination for Any Reason or No Reason. In the event of the termination of
the Executive’s employment hereunder for any reason or for no reason, the
Company will pay to the Executive (or to his estate) (i) the portion of his
Annual Base Salary that has accrued prior to such termination and has not yet
been paid, and (ii) an amount equal to the value of his accrued unused vacation
days, (iii) reimbursement for expenses properly incurred by the Executive on
behalf of the Company prior to such termination and properly documented in
accordance with Section 4(f) above, and (iv) to the extent not theretofore paid
or provided, any other amounts or benefits required to be paid or provided or
which the Executive is eligible to receive under any plan or agreement of or
with the Company through the Date of Termination (all such amounts,



--------------------------------------------------------------------------------

collectively, the “Accrued Obligations”). The Accrued Obligations will be paid
as required by law but in any event promptly after termination or as provided by
any applicable plan or agreement.

(b) Termination Other Than for Cause, Death or Disability and Other than a
Termination After a Change in Control. Subject to the Executive’s execution and
nonrevocation of a general release of claims against the Company, its Affiliated
Entities and each of their officers, directors, employees, agents and attorneys,
in a form acceptable to the Company no later than forty-five (45) days after the
Date of Termination, and if the Company shall terminate the Executive’s
employment other than for Cause, death or Disability and other than under
circumstances in which the Executive is eligible for payments under Section 8
(Change in Control) below, then in addition to the Accrued Obligations, the
Company shall, beginning within sixty (60) days of the Date of Termination
unless an earlier date is otherwise provided for, pay or provide:

(i) to the Executive a sum equal to his most recent Annual Base Salary for a
period of twelve (12) months, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices,
beginning on the next payday which is at least ten (10) days following the
effective date of the aforesaid release, including after the expiration of any
applicable revocation period, (except as otherwise provided below in the case of
amounts that are subject to a prior deferral election);

(ii) continued coverage under the Company’s group medical and dental plans (the
“Health Plans”), if and to the extent permitted by such plans and subject to
their terms, and also subject to Executive paying his normal proportion of the
cost thereof, for a period of twelve (12) months from the date of termination of
employment, and if the Health Plans do not permit such continued coverage, and
if the Executive should be eligible for and properly elect health care
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Executive’s COBRA payments, and if applicable for
family coverage, for a period of equal to twelve (12) months from the date of
termination of employment. Any obligations under this subsection (ii) shall
cease at such earlier time as the Executive becomes eligible for coverage under
another employer’s group medical plan, and the Executive shall immediately
inform the Company in writing of such occurrence.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of the Accrued Obligations.

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of the Accrued Obligations.



--------------------------------------------------------------------------------

(e) Cause. If the Executive’s employment shall be terminated for Cause, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of the Accrued Obligations.

(f) Effect of Termination on Other Positions. If, on the Date of Termination,
the Executive is a member of the Board or the board of directors of any
Affiliated Entity, or holds any other office or position with the Company or any
Affiliated Entity, the Executive shall be deemed to have resigned from all such
offices and positions as of the date of his termination of employment with the
Company. The Executive agrees to execute such documents and take such other
actions as the Company may request to reflect such resignation.

8. Change of Control.

(a) If, within twenty four (24) months following a change of control, the
Executive’s employment is involuntarily terminated by the Company without cause
and not for death or disability (as those terms are defined in the Company’s
May 2007 form of Change of Control Agreement (the “CoC Agreement”)), the Company
shall pay the Executive, or pay on the Executive’s behalf, (i) the amounts set
forth in Section 7(a) and (b) above at the times provided therein; and (ii) the
Executive’s target bonus under the Incentive Plan for the year in which the
termination occurs, payable at the time of termination.

(b) 280G. If it is reasonably determined by the Company and its advisors that
any payment or distribution by the Company or an affiliate of the Company to or
for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any Restricted Stock Award, stock
option, stock appreciation right or similar right, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(the “Payments”) is subject to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”) and the Payments exceed three times “base amount” (as
defined in section 280G(b)(3) of the Code) (the “280G Limit”) by the greater of
(i) $50,000 or (ii) 10% of the applicable 280G limit, the Company shall pay to
the Executive an additional amount (the “Gross Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment shall be equal to the Payments. The Gross-Up
Payment, if any, shall be paid to Executive within ninety (90) days of the
determination that the Excise Tax is applicable. If Executive is not entitled to
a Gross-Up Payment in accordance with the foregoing, the Executive shall be paid
the greater of (i) the net of all payments to Executive described in
Section 280G(b)(2)(A) of the Code after the application of Section 4999 of the
Code and other applicable taxes or (ii) the net of all payments to Executive
described in Section 280G(b)(2)(A) of the Code reduced to 2.99x the “base
amount” (as defined in section 280G(b)(3) of the Code) after the application of
applicable taxes. In any case, the timing of any Gross-Up Payment shall comply
with Treasury Regulation § 1.409A-3(i)(l)(v).



--------------------------------------------------------------------------------

(c) The foregoing terms shall be incorporated in a change of control agreement
of a form substantially similar to the CoC Agreement, as amended.

9. No Mitigation. In no event, except as set forth expressly in this or another
agreement signed by the Executive, shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and,
subject to the aforesaid exception, such amounts shall not be reduced whether or
not the Executive obtains other employment.

10. Restrictive Covenants/Other Conditions to Employment. As a condition of
employment hereunder and the effectiveness of this Agreement, the Executive,
prior to commencing employment:

(a) shall execute and deliver to the Company its standard Proprietary
Information and Inventions Agreement; and

(b) shall make himself available for and cooperate regarding a drug test and
background and credit checks, including a consumer report and an investigative
consumer report;

(c) shall provide proof satisfactory to the Company of his eligibility to work
in the United States, including the proof described in Form 1-9;

(d) shall sign all consents necessary to the accomplishment of the foregoing.

Should the Executive not satisfy the conditions set forth in this Section 9, or
should the drug test or background check yield results unsatisfactory to the
Company, the Executive shall not commence employment and this Agreement shall be
null and void, with no obligations owing to the Executive.

11. 409A.

(a) General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short-term deferral amounts. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment



--------------------------------------------------------------------------------

under this Agreement. Within the time period permitted by the applicable
Treasury Regulations (or such later time as may be permitted under Section 409A
or any IRS or Department of Treasury rules or other guidance issued thereunder),
the Company may, in consultation with the Executive, modify the Agreement in
order to cause the provisions of the Agreement to comply with the requirements
of Section 409A of the Code, so as to avoid the imposition of taxes and
penalties on the Executive pursuant to Section 409A of the Code.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (w) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (x) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (y) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (z) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination which shall be consistent
with Section 409A of the Code), (x) any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A of the Code that is
otherwise due to the Executive under this Agreement during the six-month period
following his separation from service (as determined in accordance with
Section 409A of the Code) shall be accumulated and paid to Executive on the
first business day of the seventh month following his separation from service
(the “Delayed Payment Date”) and (y) in the event any equity compensation awards
held by the Executive that vest upon termination of the Executive’s employment
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code, the delivery of shares of common stock (or cash) as applicable in
settlement of such awards shall be made on the earliest permissible payment date
(including the Delayed Payment Date) or event under Section 409A on which the
shares (or cash) would otherwise be delivered or paid. The Executive shall be
entitled to interest on any delayed cash payments from the date of termination
to the Delayed Payment Date at a rate equal to the applicable federal short-term
rate in effect under Code Section 1274(d) for the month in which the Executive’s
separation from service occurs. If the Executive dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A shall be
paid to the personal representative of his estate on the first to occur of the
Delayed Payment Date or 30 days after the date of the Executive’s death.



--------------------------------------------------------------------------------

12. Return of Company Property. Upon termination of employment for any reason,
the Executive shall promptly return to the Company any keys, credit cards,
passes, confidential documents or material, computer equipment, or other
property belonging to the Company, and the Executive shall also return all
writings, files, records, correspondence, notebooks, notes and other documents
and things (including any copies thereof) containing confidential information or
relating to the business or proposed business of the Company or the Affiliated
Entities or containing any trade secrets relating to the Company or the
Affiliated Entities. For purposes of the preceding sentence, the term “trade
secrets” shall have the meaning ascribed to it under the Uniform Trade Secrets
Act. The Executive agrees to represent in writing to the Company upon
termination of employment that he has complied with the foregoing provisions of
this Section 10(a).

13. Assistance with Claims. The Executive agrees that, consistent with the
Executive’s business and personal affairs, during and after his employment by
the Company, he will assist the Company and the Affiliated Entities in the
defense of any claims, or potential claims that may be made or threatened to be
made against any of them in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), and will assist the
Company and the Affiliated Entities in the prosecution of any claims that may be
made by the Company or the Affiliated Entities in any Proceeding, to the extent
that such claims may relate to the Executive’s employment or the period of
Executive’s employment by the Company. The Executive agrees, unless precluded by
law, to promptly inform the Company if Executive is asked to (i) participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims or (ii) assist in any investigation (whether governmental or private) of
the Company or the Affiliated Entities (or their actions), regardless of whether
a lawsuit has then been filed against the Company or the Affiliated Entities
with respect to such investigation. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses and any attorneys’
fees and if such assistance is rendered at a time when the Executive is not
actively employed by the Company or at a time in respect of which the Executive
is receiving the Severance Payment, shall pay a reasonable per diem fee for the
Executive’s services. Any amounts to be paid to the Executive pursuant to this
Section 13 shall be paid by the Company no later than within thirty (30) days of
the date on which such expenses are incurred.

14. Successors. This Agreement is personal to the Executive and shall not be
assignable by the Executive without the prior written consent of the Company.
This Agreement and any rights and benefits hereunder shall inure to the benefit
of and be enforceable by the Executive’s legal representatives, heirs or
legatees. This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be binding upon the Company and its successors and assigns.



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) Entire Agreement/Modification/Choice of Law/Enforceability/Jury Waiver. Both
the Executive and the Company acknowledge that this Agreement is the entire
agreement of the parties, and supersedes any prior or contemporaneous
discussions, understandings, or agreements, with respect to the subject matter
hereof. This Agreement may be amended only in a written agreement duly executed
by the parties hereto. This Agreement shall be deemed to have been made in the
Commonwealth of Massachusetts and shall be governed by and construed in
accordance with the laws of such commonwealth, without giving effect to conflict
of law principles. Both parties agree that any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
formation or breach, shall be commenced in Massachusetts in a court of competent
jurisdiction, and further acknowledge that venue for such actions shall lie
exclusively in Massachusetts. Both parties hereby waive and renounce in advance
any right to a trial by jury in connection with such legal action.

(b) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(c) No Guarantee of any Tax Consequences. Other than as set forth in
Section 8(b) of this Agreement, the Company makes no guarantee of any tax
consequences with respect to any payment hereunder including, without
limitation, under Section 409A of the Code.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(e) Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.

(f) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to the Company:



--------------------------------------------------------------------------------

Analogic Corporation

8 Centennial Drive

Peabody, MA 01960

Attention: President and CEO

with a copy to:

Analogic Corporation

8 Centennial Drive

Peabody, MA 01960

Attention: Vice President and General Counsel

or to the Executive:

At the most recent address maintained

by the Company in its personnel records

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

(g) Survivorship. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

(h) Counterparts. This Agreement may be executed in separate facsimile or
electronic counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

(i) Representations. The Executive hereby represents and warrants that he
understands this Agreement, enters into this Agreement voluntarily, and that he
has fully disclosed to the Company any agreements that could create a conflict
with any legal duty owed by him to any other party, or with any agreement to
which he is a party or by which he is bound, including, without limitation, any
non-competition or non-solicitation provision contained in any such agreement.
Notwithstanding the aforesaid, should reasonable and limited modifications to
Executive’s normal duties and responsibilities be necessary for Executive to
comply with his obligations to a prior employer, the Company will use reasonable
efforts to implement such modifications. The Executive also represents and
warrants that he will not bring to the Company or any



--------------------------------------------------------------------------------

Affiliated Entity, use for their benefit or disclose to any of their employees,
agents or contractors, or to anyone for their benefit any confidential or
proprietary information of any other person, including, without limitation, any
prior employer.

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

ANALOGIC CORPORATION     MICHAEL L. LEVITZ /s/ James W. Green     /s/ Michael L.
Levitz James W. Green     President and CEO     Date: June 8, 2009     Date:
June 8, 2009